Judgment and order affirmed, with costs. It does not appear that plaintiff violated section 88, subdivision 3, of the Vehicle and Traffic Law for the portion of that statute relating to allowing a part of one’s body to protrude from a vehicle relates only to persons on the rear of a vehicle (Connor v. Western New York Motor Lines, Inc., 250 N. Y. 165), and the facts do not establish a violation by the plaintiff of that part of the statute which provides that a person shall not “ hang on ” any street car or vehicle whatever. All concur, except Thompson, J., who dissents and votes for reversal and dismissal of the complaint on the ground that it conclusively appears that the plaintiff was guilty of contributory negligence in violating section 89, subdivision 5, of the Vehicle and Traffic Law, and that defendant was not guilty of negligence, and Crosby, J., who dissents and votes for reversal and dismissal of the complaint on the first ground mentioned in the dissent of Thompson, J. Present — Sears, P. J., Taylor, Thompson! Crosby and Lewis, JJ.